The examiner disagrees since it is well known that there is an alternate way to write "an In-Ga-Zn oxide", such as "In Ga Zn O"; therefore, it is unclear as to which "In Ga Zn O" is being referenced: the "In Ga Zn O" in lines line 8 or an additional unclaimed "In Ga Zn O".

Applicant argues that the claimed limitation of "a plurality of photoelectric conversion elements", as recited in claims 11 and 22 is clear.
The examiner disagrees because it is unclear whether "a plurality of photoelectric conversion elements" includes or excludes "a photoelectric conversion element", as recited in claims 1 and 12.

Applicant argues that "as dependent claims 8-11 and 19-22 properly depend from and further limit or narrow the claim scope of claims 1 and 12 to require additional features not required in claims 1 and 12, the rejection under §112, fourth paragraph is in error and improper. Reconsideration and withdrawal of the rejection are in order and respectfully requested." 
A dependent claim is directed to a combination (an organization of which subcomination or element is a part) including everything recited in the base claim and what is recited in the dependent claim. 
Also, in accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 

The subject matter of claims 1 and 12 is directed to "a photoelectric conversion element" (combination); however, dependent claims 8-11 and 19-22 are directed to "an image device (combination) of which "a photoelectric conversion element" (element/subcomination) is a part; therefore "an image device" from claims 8-11 and 19-22 fails to further limit "a photoelectric conversion element" to the claims 1 and 12 upon which it depends. 

Applicant argues that "Kikuchi, Abbaszadeh and Lynch have not been shown to be predictably combinable to teach or suggest all the claim limitations, a prima facie case of obviousness has not been met with respect to independent claims 1 and 12. The secondary references do not appear to cure the deficiencies of the primary references. Therefore, Applicant believes the rejections of claims 1 and 12 and claims dependent therefrom are not proper. Accordingly, reconsideration and withdrawal of the rejections of these claims are in order and respectfully requested" because 1) the Examiner has provided no evidence in support of Abbaszadeh's IGZO layer having enhanced or better dark current blocking capabilities than the gallium oxide layer in Kikuchi. For at least this reason, there is insufficient articulated rationale to establish why a skilled person would readily have substituted a gallium oxide layer for an IGZO layer; 2) It thus has not been established as being relevant at all for use with a photoelectric conversion element, and in particular in combination with a crystalline selenium layer. For at least this reason, there is insufficient motivation for combination and no establishment of predictability of the combination alleged" and "one skilled in the art would appreciate that those attributed to Lynch, such an extremely low leakage 
1) It is well known that in order to reduce the dark current of a Se based device, the Se photoconductor layer is generally sandwiched by a hole blocking layer and/or an electron blocking layer. IGZO has the potential to provide fast electron transport than gallium oxide because resistivity of IGZO is one order of magnitude smaller than that of gallium oxide, electron density of IGZO is two orders of magnitude higher than that of gallium oxide, electron injection barrier between IGZO and the electrode (ITO) is at least 0.6 lower than the electron injection barrier between gallium oxide and the electrode.
2) Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 12. When reading the preamble in the context of the entire claim, the recitation "photoelectric conversion element" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

/MEIYA LI/Primary Examiner, Art Unit 2811